PER CURIAM.
We reverse, in part, the final order of dismissal for failure to state a cause of action. Appellant’s fourth amended complaint sufficiently alleges acts of attorney negligence by claiming that Appellee stipulated to the content of a final order which substantially varied from terms authorized by Appellant.
However, as to all other counts and claims, including those for breach of contract, fraud, failure to prepare for trial, failure to oppose a change in venue, and failure to oppose a substitution of opponent’s counsel, we affirm partial dismissal without leave to amend.
We remand for further proceedings solely on Appellant’s claims as to negligence in stipulating to provisions substantially differing from those authorized by Appellant.
STONE, C.J., and KLEIN and GROSS, JJ., concur.